DETAILED ACTION
Status of the Application
This Office Action is the fourth action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s filing of an IDS and an RCE.
Claims 1-7 and 10-22 were previously allowed and due to the RCE filed 9/8/2021 are again examined herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2021 was filed after the mailing date of the notice of allowability on 8/9/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-7 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations that the optical system has an adjustable magnification, the controller is also coupled to the optical system and, for at least one of the slides, the controller adjusts the magnification of the optical system in conjunction with moving the three- dimensional part, when taken with the claim as a whole, have not been shown or reasonably suggested in the prior art. Dependent Claims 2-7 and 10-16 are allowable as depending from an allowable base claim.
Independent Claim 17 is allowable because the recited limitations for adjusting a magnification of the optical system in conjunction with motion of the three-dimensional part, when taken with the claim as a whole, have not been shown or reasonably suggested in the prior art. Dependent Claims 18-22 are allowable as depending from an allowable base claim.
The Examiner notes because the Specification does not specially define the word “conjunction”, the Examiner turned to Merriam-Webster for the definition, which is “occurrence together in time or space” (https://www.merriam-webster.com/dictionary/conjunction). This definition is consistent with the context of conjunction in paragraph [0031] of the specification which explains, “[I]f a step-and-expose approach is used to build the layers of the tapered A in Fig. 1C, then either the tapered edge will appear as jagged or else a large number of layers is required to smooth out the taper. However, if the optical magnification is adjustable, the taper may be smoothed out by adjusting the magnification in conjunction with raising the part.” In other words, when the process adjusts the magnification while raising the part, a smooth taper may result. Thus the Examiner interprets the word “conjunction” as meaning the adjusting and the moving occur together in time.
A close prior art reference of record Bae discloses apparatus for 3D stereolithography including an elevator connected to platform tank with a UV-transparent window and containing photocurable liquid. Data may be fed into a computer to establish a CAD file for the desired 3D part which is converted into stacked layers and the computer controls operation of various valves, motors, and shutters. A UV lamp emits UV light that is reflected off a mirror through projection optics then passed through a photomask slide arranged between the electronic shutter and the transparent window, thus positioned at an object location of the optical system, and the image from the slide projected onto a thin layer of the photocurable liquid. UV light is passed through the slide sequentially to project the predetermined pattern on the photocurable liquid layer, and once the layer is finished the elevator moves the platform for the next layer Bae does not disclose adjusting a magnification of the optical system in conjunction with motion of the three-dimensional part.
A close prior art reference of record Pomerantz discloses apparatus for 3D printing a 3D model by stereolithography, the apparatus including optical apparatus having optical power for irradiating a layer of photocurable liquid, such as a conventional slide projector operating at an appropriate wavelength and employing a multi-lens optical system. Further discloses is a moveable parts platform that holds the tank which holds a 3D part formed in the tank, a slide mechanism for making slides that contain a photographic exposure mask for each layer or group of layers of the photocurable liquid to be exposed. The slide may be positioned between the lamp and the optical system so that an image of a projection pattern positioned at an object location of the optical system is projected onto the photocurable liquid, thereby forming a layer of the 3D part. Pomerantz does not disclose adjusting a magnification of the optical system in conjunction with motion of the three-dimensional part.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743